Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered February 20, 2001, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second violent felony offender, to a term of five years, unanimously affirmed.
The verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). There is no basis for disturbing the jury’s determinations concerning credibility. Defendant’s justification defense was clearly refuted by the credible evidence, including testimony that, during a verbal altercation, defendant approached the victim, who posed no threat to defendant, and struck him twice over the head with a baseball bat.
Defendant’s challenges to the court’s justification charge are *299unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the charge as a whole conveyed the correct legal standards and provided the jury with suitable guidance in applying the law to the evidence presented at trial (see People v Goetz, 68 NY2d 96; see also People v Mickens, 219 AD2d 543, lv denied 87 NY2d 904). Concur — Nardelli, J.P., Tom, Lerner, Marlow and Gonzalez, JJ.